January 10, 2020
Page 2




order, for good cause, to prevent disclosure of “a trade secret or other confidential research,
development, or commercial information”). Here, this balancing test weighs in favor of sealing
the Confidential Documents.

        As a preliminary matter, GTx produced Exhibit F—a presentation prepared and given by
GTx’s financial advisor, Aquilo Partners, L.P. (“Aquilo”), to GTx’s Board of Directors on April
29, 2019—to Plaintiffs’ counsel during the course of settlement negotiations and confidential
discovery between the parties. As such, there is no presumption of public access to this exhibit
or references to it contained in Exhibit B, and Defendants’ memorandum and request for judicial
notice. See Standard Inv. Chartered, Inc. v. Nat’l Ass’n of Sec. Dealers, Inc., No. 07-2014, 2008
WL 199537, at *6 (S.D.N.Y. Jan. 22, 2008) (“Because the [documents] were exchanged in
discovery but never filed with the Court, they carry no presumption of public access under either
the common law or the First Amendment. Thus… there is no presumption in favor of
disclosure.”) (internal citations omitted); see also Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33
(1984) (“[Because pretrial discovery] proceedings were not open to the public at common law,
and, in general, they are conducted in private as a matter of modern practice… restraints placed
on discovered, but not yet admitted, information are not a restriction on a traditionally public
source of information.”); In re Methyl Tertiary Butyl Ether (MTBE) Prod. Liab. Litig., No. 07-
10470, 2013 WL 3531600, at *4 (S.D.N.Y. July 12, 2013) (reasoning that “[t]here is no tradition
of public access to documents culled from full discovery [at the motion to dismiss stage.]”).

         Even if there were a presumption of public access to the Confidential Documents, the
Confidential Documents reveal highly sensitive, non-public business information that courts
have consistently held warrants sealing. See Lugosch, 435 F.3d at 120. Specifically, the
Confidential Documents contain detailed financial information for both GTx and Oncternal
Therapeutics, Inc. (“Oncternal”) prior to the merger, as well as financial expectations for the
combined company (Oncternal) post-merger. This includes not only competitive analyses and
valuation data for each company in advance of the anticipated merger, but also Oncternal’s
projected revenue through fiscal year 2020. See, e.g., Ex. F at 4-12, 17, 21-27, 34, 37, 40-62.
GTx and Oncternal exchanged this non-public information during the merger negotiations with
the expectation that it would be kept confidential. This information should remain confidential
and sealed from the public record in order to avoid unfairly giving competitors insight into the
companies’ most sensitive financial data and projections. See, e.g., Playtex Prod., LLC v.
Munchkin, Inc., No. 14-1308, 2016 WL 1276450, at *11-12 (S.D.N.Y. Mar. 29, 2016) (granting
request to redact portions of summary judgment brief which referenced “confidential and
sensitive business information, including sales and costs information, presentations, merger
discussions, and competitive analyses and product testing” because “Plaintiffs would be
competitively harmed.”); Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp.
2d 606, 614 (S.D.N.Y. 1998) (granting request to seal financial information including cost and
profit structures, reasoning that “[c]onfidential business information dating back even a decade
or more may provide valuable insights into a company’s current business practices that a
competitor would seek to exploit.”).

       The Confidential Documents also reveal highly confidential and sensitive proprietary
information about the companies’ potential drug candidates and new technologies, including the
January 10, 2020
Page 3




progress and projected timelines of ongoing and anticipated clinical trials, the development of
new product pipelines, and research and development (“R&D”) funding. See, e.g., Ex. F at 14-
16, 29-33. This information should remain confidential because public disclosure would unfairly
give competitors insight into Oncternal’s proprietary product development strategy, pipelines,
and R&D support, which “poses a significant risk of harm to [Oncternal], a pharmaceutical
company operating in a competitive marketplace.” In re Zyprexa Injunction, 474 F. Supp. 2d
385, 424-25 (E.D.N.Y. 2007) (“Disclosure of confidential proprietary material and trade secrets
poses a significant risk of harm to Lilly, a pharmaceutical company operating in a competitive
marketplace.”); see, e.g., GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C., 769 F. Supp. 2d
630, 649-50 (S.D.N.Y. 2011) (allowing sealing of documents “contain[ing] highly proprietary
material concerning the defendants’ marketing strategies, product development, costs and
budgeting”); Gelb v. Am. Tel. & Tel. Co., 813 F. Supp. 1022, 1035-36 (S.D.N.Y. 1993) (noting
that “defendants’ assertion that its competitors . . . could use [the information] to do competitive
injury to the defendants is, on the facts of this case, a sufficient basis” for sealing).

         In accordance with the Court’s Individual Practices, Defendants will concurrently submit
a full set of the Confidential Documents and a separate set containing solely the pages proposed
to be redacted, with the proposed redacted material highlighted in both.

                                                     Respectfully submitted,

                                                      /s/ Colleen C. Smith
                                                     Colleen C. Smith (pro hac vice)
                                                     of LATHAM & WATKINS LLP




cc: All counsel of record (via email)


                                                          GRANTED. By January 22, 2020, Defendants
                                                          shall file the unredacted filings under seal and
                                                          redacted filings to the public docket.

                                                          SO ORDERED.

                                                          Dated: January 15, 2020
                                                                 New York, New York
